Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 9/28/2020, that cancelled claims 1-13 and added claims 14-28, is acknowledged.
Election/Restrictions
Applicant's election with traverse of 
    PNG
    media_image1.png
    78
    199
    media_image1.png
    Greyscale
, in the reply filed on 1/18/2022, is acknowledged.  The traversal is on the grounds that the special technical feature for these claims relates to the suitability of the compounds for the treatment of cancer, particularly as inhibitors of IL4I1 and that the cited reference fails to support a holding of lack of unity.  This is not found persuasive because Haurena teaches the compounds of instant formula (I) as attractive building blocks in drug discovery, wherein drugs are administered to treat a condition.  Thus, the technical feature, compounds of formula I, are taught in the prior art.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-28 are pending.  Claims 16, 17 and 20 are withdrawn from consideration as being directed toward non-elected subject matter.
Claims 14-15, 18-19 and 21-28 are examined on the merits herein.
Priority
	The instant application is a 371 of PCT/EP2019/058077, filed 3/29/2019, which claims priority to EP18305358.6, filed 3/29/2018.
Information Disclosure Statement
The information disclosure statement (IDS) dated 9/28/2020, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Specification
The disclosure is objected to because of the following informalities:
Two different compounds in Table 1 are labeled as compound 16.
Throughout the specification, some paragraphs are separated by a space, while other paragraphs are not,  See page 14 for an example
Throughout the specification, the word “an” is used as an article before a word beginning with a consonant.  This is grammatically incorrect and should be replaced with the article “a”.  
Appropriate correction is required.
Claim Objections
Claims 14-15, 18-19, 23, 28 objected to because of the following informalities: 
In claims 14-15, the word “an” is used as an article before a word beginning with a consonant.  This is grammatically incorrect and should be replaced with the article “a”.  
In claims 18-19, the compounds are not separated by commas.  
In claim 23, the word “leukemia” is spelled incorrectly
In claim 28, “anti” is spelled incorrectly and some of the terms state “anti-“ and other state “anti”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the immunotherapy treatment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15, 21-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/066858 to Molinier (IDS, 9/28/2020).
Molinier ‘858 teaches inhibitors of IL4I1 of formula (I), 
    PNG
    media_image2.png
    112
    147
    media_image2.png
    Greyscale
for treating cancer in cancer displaying IL4Il-expressing cells in a human (abstract).  R1-R3, X and Y are defined as follows:

    PNG
    media_image3.png
    362
    666
    media_image3.png
    Greyscale
 (pg.44).
Preferred compounds of formula (I) include:
L-phenylalanine ester
N-acetyl-phenylalanine
2’aza-phenylalanine

    PNG
    media_image4.png
    149
    321
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    190
    254
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    178
    310
    media_image6.png
    Greyscale


(pg. 29).
The IL4I1 inhibitors of formula (I) are inhibitors of the enzymatic activity of IL4I1 activity (pg. 3, lines 1-5).  
Molinier ‘858 teaches inhibitors of IL4I1 of formula (I) as having a K1 lower or equal to 3mM, more preferably lower or equal to 30㎛,and more preferably lower or equal to 10㎛, wherein 30㎛=0.03mM and 10㎛=0.1mM (pg. 44, claim 6 ‘858).
Molinier ‘858 teaches that the method of treating cancer with compounds of formula (I) is applied simultaneously, separately or sequentially with another method for the treatment of cancer selected from surgery, radiotherapy, chemotherapy, hormonal therapy and cytokine therapy (pgs. 45-46, claim 13).

Before applying the method of treatment, a diagnostic test may be performed to determine whether the cancer displays IL4I1-expressing cells.  By performing such a pre-treatment diagnostic test, it is possible to determine whether a subject would be responsive to the method of treatment (pg. 13).  
While Molinier ‘858 teaches compounds of instant formula (I), it differs from that of the instantly claimed invention in that it does not exemplify a compound of instant formula (I).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the teachings of Molinier ‘858 to exemplify 
    PNG
    media_image7.png
    107
    206
    media_image7.png
    Greyscale
, to arrive at the instantly claimed compound.  One of ordinary skill  in the art would have been motivated to exemplify 
    PNG
    media_image7.png
    107
    206
    media_image7.png
    Greyscale
, with a reasonable expectation of success, because a) Molinier ‘858 teaches that X can be phenyl, Y can be a C1 alkyl, R1 can be H, R2 can be NH-methyl, and R3 can be COOH in 
    PNG
    media_image2.png
    112
    147
    media_image2.png
    Greyscale
, b) Molinier ‘858 exemplifies compounds with the same phenylalanine core structure as 
    PNG
    media_image7.png
    107
    206
    media_image7.png
    Greyscale
 , and it is reasonable to expect that compounds with the same phenylalanine core structure would have similar activity, and c) Molinier ‘858 exemplifies and teaches different modifications to the .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/066858 to Molinier (IDS, 9/28/2020), as applied to claims 14-15, 21-24, 26 and 27 above, and further in view of Haurena (IDS, 9/28/2020).
Molinier ‘858 is applied as discussed in the above 35 USC 103 rejection. 
Molinier ‘8585 differs from that of the instantly claim invention in that it does not teach 
    PNG
    media_image1.png
    78
    199
    media_image1.png
    Greyscale
.
Haurena teaches the synthesis of α-amino esters containing phenylalanine and further teaches that α-amino acids represent attractive building blocks in drug discovery (pg. 2645).  The α-amino esters containing phenylalanine are, 
    PNG
    media_image8.png
    62
    78
    media_image8.png
    Greyscale
, wherein R2 and R3 are H, alkyl, or aryl.
The following compounds are exemplified.   

    PNG
    media_image9.png
    666
    325
    media_image9.png
    Greyscale
 
	
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute 
    PNG
    media_image10.png
    107
    206
    media_image10.png
    Greyscale
 of Molinier ‘858 with -NHCH2CH2CH3 of Haurena, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the -NHCH3 of Molinier with the -NHCH2CH2CH3 by Haurena, with a reasonable expectation of success, because a) both are directed toward amino acids of phenylalanine and Haurena teaches the compounds as attractive building blocks in drug discovery, and b) homologs are generally of sufficiently close structural 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/066858 to Molinier (IDS, 9/28/2020) as applied to claims 14-15, 21-24, 26 and 27 above, in view of WebMD (PTO-892).
Molinier ‘858 is applied as discussed in the above 35 USC 103 Rejection. 
Molinier ‘858 differs from the instantly claimed invention in that it does not teach applying the treatment once a subject not responsive to immunotherapy treatment in cancer.
WebMD teaches that if immunotherapy stops working, a patient can try another type of immunotherapy drug or targeted therapy (page 2-3).    
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the teachings of WebMD to Molinier ‘858 to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to apply the immunotherapy treatment and/or targeted therapy of Molinier ‘858 after a subject is not response to another immunotherapy treatment in cancer, with a reasonable expectation of success, because WebMD teaches that just because immunotherapy stops working does not mean that you are out of options, but that you can try another type of immunotherapy drug or choose another treatment, such as targeted therapy.


28 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/066858 to Molinier (IDS, 9/28/2020) and WebMD (PTO-892) as applied to claims 14-15, 21-25, and 27 above, and further in view of Buchbinder (PTO-892).
Molinier ‘858 and WebMD are applied as discussed above.  
While Molinier ‘858 and WebMD teach applying the treatment once a subject is not responsive to immunotherapy treatment in cancer, they differ from the instantly claimed invention in that they do not teach anti-CTLA-4 or anti-PD-1 as specific immunotherapies.  
Buchbinder teaches that CTLA-4 and PD-1 immune checkpoints are negative regulators of T-cell immune function.  Inhibition of these targets resulting in increased activation of the immune system, has led to new immunotherapies for melanoma, non-small cell lung cancer, and other cancers (abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply CTLA-4 and PD-1 inhibitors taught by Buchbinder as the immunotherapy treatments taught by Molinier ‘858 and WebMD, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the CTLA-4 and PD-1 inhibitors as the immunotherapy treatment, with a reasonable expectation of success, because Buchbinder teaches CTLA-4 and PD-1 inhibitors as immunotherapies for melanoma, non-small cell lung cancer and other cancers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622